The parties hereto will be designated as they appeared in the trial court.
The petition of plaintiffs contained two causes of action, and they elected to stand upon the first cause of action, which alleged, in substance, that plaintiffs and defendant were owners of adjoining leaseholds in Carter county, and plaintiffs had a number of oil and gas wells on its leasehold, and well No. 8 was flowing oil and gas on October 6, 1920, and had been so flowing for several days prior to said date, which fact was well known to defendant, its servants and agents, etc. That defendant piled brush and logs on its (defendant's) leasehold about 275 feet from plaintiffs' well No. 8, and defendant's agents, servants, etc., set the brush afire and the air was permeated with gas from well No. 8, and was highly inflammable, and defendant's agents and servants left the brush pile without first extinguishing the fire, and the fire spread to plaintiffs' leasehold and destroyed plaintiffs' rig and appurtenances to the damage of the plaintiffs in the sum of $6,339.66.
Defendant filed its general demurrer, which was by the court overruled, and after answer filed, the cause was tried to a jury and a verdict returned for plaintiffs in the amount sued for. Defendants filed their motion for a new trial, which was by the court sustained, and from the judgment of the court sustaining defendant's motion and granting a new trial, plaintiffs appeal, and the only question presented on appeal is, Did the court, err in sustaining the motion and granting the new trial?
Defendant's motion for a new trial contained eight specifications of error, and this court is not advised upon which of the eight specifications of error the trial court founded its judgment sustaining the motion for a new trial, the court's order simply reciting:
"And the court having heard the argument of counsel and being well and sufficiently advised in the premises, is of the opinion that the defendant's motion for a new trial should be and the same is hereby sustained and a new trial granted herein." *Page 95 
The court may have sustained the motion for any one or more of the reasons set forth in the motion for a new trial, and sufficient ground may have been found for so doing, and this court has repeatedly held that the trial court, for the purpose of administering justice, has a very wide latitude and extended discretion in setting aside and modifying proceedings had in its own court, and where the trial court grants a new trial, it will not be reversed unless it can be seen beyond all reasonable doubt that the trial court has manifestly and materially erred with respect to some pure, simple, and unmixed question of law, and that, except for such error, the ruling of the trial court would not have been so made, and all this must appear from the record.
This court is frequently called to pass upon the question, and attention is called to the following cases very recently decided by this court: Metropolitan Life Ins. Co. v. Plunkett,109 Okla. 148, 234 P. 722, where it was said:
"Upon the trial of the cause to a jury, a verdict was returned in favor of the defendant insurance company. The trial court granted plaintiff's motion for a new trial without specifying any reason or ground for the granting thereof. The appellant contends that the order of the trial court awarding a new trial is reversible error. * * * Every presumption is in favor of the regularity of the trial court's action. He sits as the thirteenth juror, and, if he is not satisfied with the fairness and justness of the result, it is his duty to order a retrial. No reason is given for the action of the trial court, and the presumptions of correctness therefore apply with especial vigor and force."
See, also, K. K. K. Medicine Co. v. Harrington, 83 Okla. 201,201 P. 496; Wilson v. Central State Bank of Muskogee,92 Okla. 234, 218 P. 1061; Smith v. Wells. 89 Okla. 268,215 P. 431; McGhee v. Hurst, 91 Okla. 258, 217 P. 368: Nale v. Herstein et al., 94 Okla. 263, 222 P. 248; Howerton v. State Bank of Miltonvale, Kan., 91 Okla. 233, 217 P. 173.
In an earlier case, Hogan et al. v. Bailey, 27 Okla. 15, 110 Pac, 890, this court said:
"The trial court has a higher function under our jurisprudence than to act merely as a moderator or umpire between contending adversaries before a jury. Not only is it charged with the duty of seeing that the course and conduct of the trial gives to each of the litigants a fair opportunity to present his cause and to have the facts weighed in the light of proper instructions declaring the law relative thereto, but it is the imperative, abiding duty of the court, after the jury has returned its verdict and awarded to one or the other success in the controversy, where the justness of the same is challenged, as in this case, to carefully weigh the entire matter, and unless it is satisfied that the verdict is responsive to the demands of justice, to set the verdict aside and grant a new trial. Not only must the jury be satisfied of the righteousness of the conclusion to which it arrives, but, unless that conclusion meets the affirmative, considerate approval of the mind and conscience of the court, it should not, when challenged, be permitted to stand."
After a careful examination of the whole record, this court cannot say the trial court abused its discretion in sustaining the defendant's motion for a new trial, and the judgment of the trial court is therefore affirmed.
By the Court: It is so ordered.
                          On Rehearing.